Citation Nr: 1209092	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for right ankle disability. 

2. Entitlement to service connection for a sleep disability, to include as secondary to fibromyalgia and/or a service-connected left shoulder disability. 

3. Entitlement to service connection for a right knee disability, to include as secondary to right ankle disability.

4. Entitlement to an increased rating for a chronic adjustment disorder, with mixed anxiety and depression, currently 30 percent disabling. 

5. Entitlement to an increased rating for left shoulder impairment, currently 40 percent disabling. 

6.  Entitlement to an increased initial evaluation for the Veteran's service connected fibromyalgia, currently evaluated as 40 percent disabling.

7.  Entitlement to an increased initial evaluation for the Veteran's service connected prostatitis, currently evaluated as 20 percent disabling.

8.  Entitlement to an earlier effective date for the grant of service connection for fibromyalgia.

9.  Entitlement to an earlier effective date for the grant of service connection for prostatitis.

10.  Entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2005 rating decision of the Louisville, Kentucky,  Department of Veterans Affairs (VA) Regional Office (RO).  The issues of increased ratings for a chronic adjustment disorder and a left shoulder disability were remanded by the Board in March 2010 for the issuance of a Statement of the Case, and now return before the Board.  The issues of entitlement to service connection for a right ankle disability, a sleep disability, and a right knee disability were denied in a March 2010 Board decision, however, those issues were vacated and remanded by a March 2011 United States Court of Appeals for Veterans Claims (Court) decision, and therefore are now again before the Board.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claims of entitlement to service connection for a right ankle disability, a sleep disability, and a right knee disability, these claims were previously denied by a March 2010 Board decision.  The Board denied these claims at that time because it found the evidence of record did not show a right ankle disability or a sleep disability, and while the Veteran did have a right knee disability, there was no evidence of record showing that it was related to service or secondary to any service connected disability.

However, in a March 2011 Court decision, based on a March 2011 Joint Motion for Remand, the Board's previous decision as to these issues was vacated.  Specifically, that Joint Motion found that the Board had not provided adequate reasons and bases as to why the Veteran was not provided with a VA examination for his claimed right ankle and sleep disabilities.  The Joint Motion for Remand specifically stated that the Board had failed to consider the Veteran's statements that he had difficulty sleeping due to his left shoulder pain, and the Veteran's statements that he had right ankle pain, in determining that a VA examination was not required.  As such, the Board finds it must remand the issues of entitlement to service connection for a right ankle disability and left shoulder disability, in order that the Veteran may be provided with a VA examination to determine whether he currently has these disabilities, and if so, whether they are related to service.  The Veteran's claim of entitlement to service connection for a right knee disability was remanded by the Joint Motion as well, as it was felt that adjudication of the Veteran's right ankle disability could have an outcome on the Veteran's right knee claim, and that therefore the two claims were inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board finds that this claim should also be remanded in order that it may be considered after further development on the claim of service connection for a right ankle disability is completed.

As to the Veteran's claims of entitlement to an increased rating for left shoulder impairment and a chronic adjustment disorder, these were remanded by the Board in March 2010 for the issuance of a Statement of the Case.  That Statement of the Case was issued in December 2010, and the Veteran's representative perfected that appeal in February 2011.  In further statements, the Veteran's representative has continued to argue that both of these disabilities are more severe than that contemplated by their current ratings, and also appears to indicate that these disabilities are more severe than the findings from his previous most recent examinations for these disabilities, in September 2009.  As such, and as it has been several years since the Veteran was provided with a VA examination for either of these disabilities, the Board finds that these claims should also be remanded in order that the Veteran may be provided with a VA examination that assesses the current level of severity of these disabilities.

Finally, as to the Veteran's claims of entitlement to increased evaluations for fibromyalgia and prostatitis, as well as for earlier effective dates for the grant of service connection for fibromyalgia and prostatitis, and the grant of TDIU, the Board notes that service connection for fibromyalgia and prostatitis, as well as TDIU, was granted by a December 2010 rating decision, while this claim was on appeal.  In February 2011, the Veteran's representative submitted disagreement with the evaluation assigned for these disabilities, as well as the effective dates.  However, the RO has not issued a Statement of the Case on these matters.  Therefore, under the circumstances, the Board must remand these issues to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should issue a Statement of the Case to the Veteran as to matters of increased initial evaluations for fibromyalgia and prostatitis, and earlier effective dates for the grant of TDIU, as well as for service connection for fibromyalgia and prostatitis.  If, and only if, the Veteran perfects a timely appeal by filing a VA Form 9 should any of these matters be returned to the Board for appellate review.   

2.  The RO should take appropriate steps to contact the Veteran and his representative and ask him to identify any health care provider who has treated him since April 2010 for a right ankle disability, a left shoulder disability, a right knee disability, a sleep disability, or a psychiatric disability.

Based on his response, the RO should take all indicated action to obtain copies of all clinical records from any identified treatment source.  

The RO should notify the Veteran that he may submit medical evidence or treatment records to support his claims.  

3.  After the above development has been completed, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed right ankle disability.  

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current right ankle disability is related to service or secondary to any service connected disability, to include as aggravated by any service connected disability.  The examiner should provide reasons and bases for any opinion offered.

4.  In addition, the RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed sleep disability.  

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current sleep disability is related to service or secondary to any service connected disability, to include as aggravated by any service connected disability.  The examiner should provide reasons and bases for any opinion offered.

5.  The RO also should schedule the Veteran for a VA examination to determine the current severity of his service connected psychiatric disability.  
The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The VA examiner should elicit from the Veteran and record a complete medical history.  Detailed clinical finding should be reported to facilitate the evaluation of the Veteran's service-connected psychiatric disability in terms of the rating criteria.  The examiner should specifically comment on the effects this disability has on the Veteran's occupational and social functioning.

6.  The RO also should schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder disability.  

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The VA examiner should elicit from the Veteran and record a complete medical history.  Detailed clinical findings should be reported to facilitate the evaluation of the service-connected left shoulder disability in terms of the rating criteria.  The examiner should specifically comment on limitation of motion, and whether the Veteran's disability, including flare ups of the disability, could result in severe limitation of motion essentially analogous to anklyosis of the shoulder.

7.  After completing all indicated development, and undertaking any other action deemed warranted, the RO should readjudicate the claims remaining on appeal, including the Veteran's claim of entitlement to service connection for a right knee disability, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

